Citation Nr: 0123144	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-14 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for status post left 
shoulder hemiarthroplasty with subcapsularis lengthening, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from March 1952 to 
July 1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a March 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran is right hand dominant.

3.  The service-connected left shoulder disability is 
manifested by severe painful motion, weakness, subluxation, 
and no active range of motion; however, there is no loss of 
the head of the humerus (flail joint).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
status post left shoulder hemiarthroplasty with subcapsularis 
lengthening have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5051, 5200, 5201, 5202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Subsequent to the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his left shoulder 
disability.  The RO has found the claim to be well grounded, 
obtained all available medical records pertinent to this 
claim and provided the veteran with multiple VA examinations 
to determine the severity of this disability.  There is no 
outstanding evidence or information which should be obtained.  
In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider it in light of the regulations 
implementing the VCAA.  A remand for RO consideration of the 
claim in light of the implementing regulations would only 
serve to delay resolution of the veteran's appeal with no 
benefit flowing to the veteran.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Service connection for recurrent dislocation of the left 
shoulder, post-operative, was granted in October 1954.  A 20 
percent disability evaluation was assigned.  In December 
1997, following receipt of medical evidence showing that the 
veteran underwent left shoulder hemiarthroplasty with 
subscapularis lengthening in May 1997, the RO granted a 
temporary total rating under 38 C.F.R. § 4.30 from May 5, 
1997, to July 1, 1997.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5051 (prosthetic replacement of the shoulder 
joint), a 100 percent schedular evaluation was assigned from 
July 1, 1997, to June 30, 1998.  By a rating action dated in 
July 1998, the veteran was assigned a 50 percent disability 
evaluation for status post left shoulder hemiarthroplasty 
with subscapularis lengthening from July 1, 1998.

The veteran was afforded a VA orthopedic examination for the 
purpose of determining the severity of his left shoulder 
disability in August 1999.  Despite undergoing the 
aforementioned hemiarthroplasty, the veteran complained of 
persistent left shoulder pain.  He said his left shoulder and 
left upper extremity were practically non-functional.  He 
indicated that he was right hand dominant.  He said he was 
able to perform his activities of daily living but with 
considerable difficulty because he was essentially limited to 
using his right hand.  The veteran reported that he was able 
to write and handle zippers and buttons without difficulty.  
He said he retired in 1981 due to his shoulder disability and 
a disability of the hip.  

On physical examination, there was a moderate degree of 
atrophy of the anterior deltoid and superior aspect of the 
pectoralis major muscle on the left.  There was a well-healed 
vertical scar along the inner aspect of the left upper arm.  
The scar was non-tender and non-adherent to the underlying 
tissue with no evidence of inflammation or keloid formation.  
There was a depression at the location of the head of the 
left humerus with a moderate degree of diffuse tenderness of 
the entire left shoulder.  There was no evidence of soft 
tissue swelling.  On active range of motion testing, forward 
flexion, abduction, and extension were to zero degrees.  
Passive range of motion testing disclosed forward flexion to 
45 degrees, abduction to 45 degrees, and extension to 20 
degrees.  All of the movements were painful.  The diagnoses 
were status post left shoulder hemiarthroplasty with 
subscapularis lengthening, nonfunctional left shoulder, 
recurrent dislocation of the left shoulder, and post-
traumatic degenerative joint disease of the left shoulder.

In an addendum dated in November 1999, the examining 
physician clarified some of his findings.  He said the 
veteran's left shoulder pain persisted at the site of his 
prosthesis.  He noted that the veteran was able to perform 
activities of daily living with a moderate degree of 
difficulty, and that he used his right upper extremity for 
most of these activities.  He stated that the veteran had 
weakness and limitation of motion of the left shoulder.  He 
added that the veteran's ability to grasp objects with his 
hand had not been compromised.

The veteran was afforded another VA orthopedic examination in 
September 2000.  He complained of daily left shoulder pain 
with exacerbations that would occur spontaneously and last 
all day.  He said he experienced significant difficulties 
with activities of daily living..  He denied using any brace 
for his shoulder.  However, he indicated that he used a 
carpal tunnel syndrome splint for his left wrist.  He 
reported that he had not had any episodes of dislocation 
since his hemiarthroplasty.  There was evidence of partial 
rupture of the pectoralis major muscle with a defect along 
the deltopectoral groove.  The veteran had a two-
fingerbreadth subluxation of the left shoulder.  There were 
no active range of motion and severely restricted passive 
range of motion.  There was evidence of wasting of the left 
upper extremity throughout.  The reflexes of the left biceps, 
triceps and brachioradialis were diminished.  The veteran was 
unable to flex or extend his left arm with command.  He was 
also unable to flex or extend his wrist.  The impression, in 
pertinent part, was status post left shoulder 
hemiarthroplasty and pronounced sensory deficit and muscle 
wasting of the left upper extremity.  The examiner 
recommended that the veteran undergo an EMG to fully evaluate 
any nerve injury.

The EMG was performed in October 2000.  While the actual 
report of that study is not of record, printouts of e-mail 
correspondence between the RO and the VA Medical Center 
contain the findings of the study.  The EMG was noted to have 
revealed bilateral carpal tunnel syndrome, symptomatic on the 
left.  A VA physician added that the veteran had no active 
range of motion of the left shoulder, and that his problem 
was most likely due to sensory deficit and moderate atrophy 
from his service-connected left shoulder disability.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

The evidence of record shows that the veteran is right hand 
dominant.  His left shoulder is therefore considered to be 
the minor extremity for rating purposes.  38 C.F.R. § 4.69 
(2000).

The RO has rated the veteran's left shoulder disability as 50 
percent disabling under Diagnostic Code 5051.  Under 38 
C.F.R. § 4.71a, Diagnostic Code for a minor shoulder, a 100 
percent rating is assigned for one year following its 
replacement with prosthesis.  With chronic residuals 
consisting of severe, painful motion or weakness, a 50 
percent rating is assigned.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
residuals are rated by analogy under Diagnostic Codes 5200 
and 5203 with a minimum rating of 20 percent.  (The maximum 
ratings under Diagnostic Codes 5200 and 5203 are less than 
the veteran's current rating of 50 percent.)

Diagnostic Code 5202 provides a 70 percent rating for the 
minor upper extremity, when there is loss of the humeral head 
(flail shoulder).  Ratings in excess of 50 percent are also 
available under Diagnostic Codes 5120-5124 where there is 
amputation of a minor upper extremity.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2000).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran contends that he suffers from chronic pain and 
functional loss of his left shoulder.  He asserts that a 
disability evaluation in excess of the currently assigned 50 
percent rating is warranted.  It is argued that a higher 
rating is warranted pursuant to 38 C.F.R. §§ 4.40, 4.45.

The veteran is currently in receipt of the maximum rating of 
50 percent under Diagnostic Code 5051 for his left (minor) 
shoulder replacement.  The Board notes that the analogous 
codes referenced under Diagnostic Code 5051, i.e., Diagnostic 
Codes 5200 and 5203, do not provide a rating of 50 percent or 
higher for demonstrated residuals and therefore do not apply 
in this case.  A higher rating of 70 percent could be 
assigned under Diagnostic Code 5202 were it shown that there 
was loss of the head of the humerus (flail shoulder), but 
such is neither contended by the veteran nor shown by the 
medical evidence of record.  

The only other rating codes involving the shoulder that could 
result in an evaluation in excess of 50 percent would be 
those cited above involving amputation of the arm.  The 
veteran has demonstrated some impairment of the left hand.  
He has been found to have left carpal tunnel syndrome.  
However, service connection is not currently in effect for 
carpal tunnel syndrome and the symptomatology of the 
veteran's left shoulder does not approximate the functional 
equivalent of an arm amputation at any level.  Therefore, 
Diagnostic Codes 5120 to 5124 are also not for application.

The Board has considered the veteran's argument that 
functional impairment and pain warrant the grant of a higher 
evaluation as set out in DeLuca v. Brown.  However, the 
currently assigned evaluation of 50 percent contemplates 
severe, painful motion and weakness of the shoulder, and 
there is no diagnostic code which authorizes an evaluation in 
excess of 50 percent for limitation of motion of the minor 
shoulder.  Therefore, even with consideration of DeLuca, the 
disability does not warrant a higher evaluation under the 
schedular criteria.  

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his left shoulder disability.  In 
addition, the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

Entitlement to an increased evaluation for status post left 
shoulder hemiarthroplasty with subcapsularis lengthening is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

